Case 1:18-cv-03019-RJD-RML Document 27 Filed 01/18/19 Page 1 of 4 PageID #: 230

  Case l:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 1 of 4 PagelD #: 226


                                                                                    n
                                                                       JfJAifJzHixlo OrFlCf?   * y
                                                                   HKD. .TElv i uOURf c.D.N.Y.

                          Mark Schlachet, Esq.                      ■k JAM!I 2519 ★
                              3515 Severn Road
                           Cleveland, Ohio 44118                    BROOKLYN OFFICE
                               Tel:216-225-7559
                              FAX:216-932-5390
                              Email:tnarkschlachet@me.com



                                                              Admitted: OH,NY

                                January 16, 2019


    VIA ECF
    Honorable Raymond J. Dearie
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201
                                                            /s/ USDJ RAYMOND J. DEARIE
         Re: Careful Shopper, LLC v. TP-Link USA Corp., et al.
               Docket No. 1:18-cv-03019-RJD-RML

    Dear Judge Dearie:

         This office is one ofthe counsel for Plaintiff, Careful Shopper,
    LLC. I write with a time-sensitive concern related to the briefing of TP-
    Link's Motion to Dismiss, which is in process under Your Honor's
    Individual Motion Practices.

         The Court ordered limited jurisdictional discovery following pre-
    motion conference of September 12, 2018. TP-Link initially refused to
    oroduce most requested documents sought by Plaintiff in limited
     urisdictional discove^. Plaintiff filed a Rule 37 Motion before Judge
   '^evy in which Plaintiffjustified some of its discovery requests as
    bllows:
Case 1:18-cv-03019-RJD-RML Document 27 Filed 01/18/19 Page 2 of 4 PageID #: 231

  Case l:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 2 of 4 PagelD #: 227




          Under the rubric of"due process," the United State Constitution
          requires that an out-of-state manufacturer have "minimum
          contacts" in order for specific state jurisdiction to apply ... Many
          of Plaintiffs RFP's are designed to elicit information which will
          illuminate the fairness and justice of requiring TP-Link to defend
          this action in New York.

   Rule 37 Letter Motion, Dkt No. 22 at pp.1-2. TP-Link responded:
          The only jurisdictional dispute is whether Plaintiff can meet its
          burden of demonstrating the second Licci prong—^that there is an
          articulable nexus or substantial relationship between TP-Link's in
          state activity and claims asserted in this action.

    Response to Rule 37 Letter Motion, Dkt. No. 23 at p.2.

       Moreover,the record ofthe proceedings before Judge Levy is replete
    with TP-Link's further disclaimers as to any personal jurisdiction issue
    aside from the Second Licci Prong. Based solely upon TP-Link's
    disclaimer of pursuing any argument beyond the Second Licci Prong,
    Plaintiff agreed to withdraw most of RFP's Nos. 1-3 and 5, having to do
    with TP-Link's quantum of New York business contacts.
       Evidently TP-Link has now changed its mind and has decided to
    pursue a "due process" argument, including the following in its Motion
    to Dismiss, as indicated in its table of contents: "Exercising Personal
    Jurisdiction Would Violate Due Process." The Constitutional argument
    begins:
       While the Court does not have personal jurisdiction over TP-Link under New York's long
       arm statute,exercising jurisdiction over TP-Link would also violate the Due Process Clause.

    TP-Link thus narrowly limited Plaintiffs discovery to its New York
    contacts directly at suit, while now arguing from a broader concept of
    forum-state contacts and their purported absence.

          Plaintiff firmly believes that TP-Link ought not be permitted to
    pursue a due process argument because Plaintiff changed its position in
Case 1:18-cv-03019-RJD-RML Document 27 Filed 01/18/19 Page 3 of 4 PageID #: 232
  Case l:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 3 of 4 Page!D #: 228




   reliance upon record representations to the contrary; and limited
   jurisdictional discovery is long closed. At the same time, without a
   resolution of the issue, Plaintiff will be required to briefthe matter out of
   an abundance of caution, without ordered discovery, and utilizing time
   and page space better allocated elsewhere. Prejudice is certain to occur
   absent prompt relief.

        TP-Link refuses to remove its due process arguments, citing five
   (5)cases, none of which cite Licci, responding:

         The only issue in dispute is the second Licci prong: whether there is a substantial
         relationship or articulable nexus to TP-Link's in-state activities and Plaintiffs defamation
         and tortious interference claims. TP-Link's constitutional argument relates to the
         second Licci prong.


         Accordingly, we request a telephonic conference with the Court in
    an effort to resolve this issue consensually or, if necessary, via Court
    order granting or denying a request, hereby respectfully made,that the
    objectionable elements of TP-Link's Motion to Dismiss be stricken.
    Judge Levy is very familiar with the subject matter hereof and, as we
    said, recorded the November 30, 2018 Rule 37 proceeding.

          With utmost appreciation, we seek the Court's earliest convenient
    consideration of this matter.



                                                       Respectfully submitted.


                                                       /s/ Mark Schlachet




    cc: The Honorable Robert M.Levy
        United States District Court Magistrate-Judge

        Counsel to TP-Link USA Corp.
Case 1:18-cv-03019-RJD-RML Document 27 Filed 01/18/19 Page 4 of 4 PageID #: 233

^ Case l:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 4 of 4 PagelD #: 229
